Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 11015247 B2 in view of Lubomirsky; Dmitry (US 20180096821 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. US 11015247 B2 do not claim the relative proximity of hole groups and injectors. Lubomirsky is also discussed below. Lubomirsky teaches gas hole distribution clusters with optimized diameters and geometries (Figure 6A,6B).
It would have been obvious to one of ordinary skil in the art at the time the invention was made for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 requires, in part, “…and wherein the through holes in each of the groups is nearer to the respective one of the plurality of injectors than to any other of the plurality of injectors …”. The claimed distribution is not clear relative to the disclosed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang; Qiwei et al. (US 20140097270 A1) in view of Lubomirsky; Dmitry (US 20180096821 A1). Liang teaches a showerhead (500; Figure 5A) for a substrate processing system, the showerhead (500; Figure 5A) comprising: an upper surface (upper surface of 500; Figure 5A); a lower surface (lower surface of 500; Figure 5A); a gas plenum (gas plenum above 566; Figure 5A) defined between the upper surface (upper surface of 500; Figure 5A) and the lower surface (lower surface of 500; Figure 5A); a plurality of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) that extend from the upper surface (upper surface of 500; Figure 5A) to the lower surface (lower surface of 500; Figure 5A), wherein the plurality of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) is in fluid communication with a volume above the upper surface (upper surface of 500; Figure 5A) and a volume below the lower surface (lower surface of 500; Figure 5A); a plurality of injectors (576; Figure 5A- “third plurality of fluid channels”; [0076]; 577 - 6th apertures; Figure 5B,5C) distributed on the lower surface (lower surface of 500; Figure 5A), wherein (i) the plurality of injectors (576; Figure 5A- “third plurality of fluid channels”; [0076]; 577 - 6th apertures; Figure 5B,5C) is in fluid communication with the gas plenum (gas plenum above 566; Figure 5A) such that gas exits from the gas plenum (gas plenum above 566; Figure 5A) inside the showerhead (500; Figure 5A) through the plurality of injectors (576; Figure 5A- “third plurality of fluid channels”; [0076]; 577 - 6th apertures; Figure 5B,5C) and (ii) the plurality of injectors (576; Figure 5A- “third plurality of fluid channels”; [0076]; 577 - 6th apertures; Figure 5B,5C) does not extend through the upper surface (upper surface of 500; Figure 5A), wherein, on the lower surface (lower surface of 500; Figure 5A) of the showerhead (500; Figure 5A), the plurality of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) is located in a plurality of separate groups (large enough to encompass “one of the plurality of injectors”; Figure 5B,5C) each including two or more of the through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) distributed around a respective one of the plurality of injectors (576; Figure 5A- “third plurality of fluid channels”; [0076]; 577 - 6th apertures; Figure 5B,5C), and wherein the through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) in each of the groups (large enough to encompass “one of the plurality of injectors”; Figure 5B,5C) is nearer to the respective one of the plurality of injectors (576; Figure 5A- “third plurality of fluid channels”; [0076]; 577 - 6th apertures; Figure 5B,5C) than to any other of the plurality of injectors (576; Figure 5A- “third plurality of fluid channels”; [0076]; 577 - 6th apertures; Figure 5B,5C) – claim 1. Although the Examiner rejected claim 1 under the above stated clause, the Examiner believes Liang teaches the above claim features under a broadest reasonable interpretation.
Liang further teaches:
The showerhead (500; Figure 5A) of claim 1, wherein each of the separate groups comprises three of the through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) distributed around a respective one of the plurality of injectors (576; Figure 5A- “third plurality of fluid channels”; [0076]; 577 - 6th apertures; Figure 5B,5C), as claimed by claim 12
The showerhead (500; Figure 5A) of claim 12, wherein the three of the through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) in each of the separate groups are distributed in a triangle configuration around the respective one of the plurality of injectors (576; Figure 5A- “third plurality of fluid channels”; [0076]; 577 - 6th apertures; Figure 5B,5C), as claimed by claim 13
The showerhead (500; Figure 5A) of claim 1, wherein the plurality of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) comprises at least one central group of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) and a first plurality of groups of the through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) arranged in a first hexagonal pattern around the at least one central group, as claimed by claim 14. The claimed pattern exists on proper selection of claimed holes.
The showerhead (500; Figure 5A) of claim 14, further comprising a second plurality of groups of the through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) arranged in a second hexagonal pattern around the first plurality of groups, as claimed by claim 15. The claimed pattern exists on proper selection of claimed holes.
The showerhead (500; Figure 5A) of claim 1, wherein the plurality of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) includes at least one central group of the through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) and a first plurality of groups of the through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) arranged in a first circular pattern around the at least one central group, as claimed by claim 16. The claimed pattern exists on proper selection of claimed holes.
The showerhead (500; Figure 5A) of claim 16, further comprising at least one second plurality of groups of the through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) arranged in a second circular pattern around the first plurality of groups, as claimed by claim 17. The claimed pattern exists on proper selection of claimed holes.
The showerhead (500; Figure 5A) of claim 1, wherein the plurality of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) includes 85 groups of the through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C), as claimed by claim 20
Liang does not teach the relative hole dimensions and relative hole distances. As a result, Liang does not teach:
wherein diameters of selected ones of the plurality of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) are different from diameters of others of the plurality of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) – claim 1
The showerhead (500; Figure 5A) of claim 1, wherein the selected ones of the plurality of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) comprise a first type of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) that have a first diameter and a second type of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) that have a second diameter, as claimed by claim 2
The showerhead (500; Figure 5A) of claim 2, wherein an average diameter of the first type of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) satisfies a first predetermined ratio relative to an average diameter of the others of the plurality of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C), as claimed by claim 3
The showerhead (500; Figure 5A) of claim 3, wherein the first predetermined ratio is 1.3 to 1.6, as claimed by claim 4
The showerhead (500; Figure 5A) of claim 3, wherein an average diameter of the second type of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) satisfies a second predetermined ratio relative to the average diameter of the others of the plurality of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C), as claimed by claim 5
The showerhead (500; Figure 5A) of claim 5, wherein the first predetermined ratio is 1.3 to 1.6 and the second predetermined ratio is 0.8 to 1.0, as claimed by claim 6
The showerhead (500; Figure 5A) of claim 2, wherein the selected ones of the plurality of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) comprise a third type of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) that have a third diameter, wherein an average diameter of the first type of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) satisfies a first predetermined ratio relative to an average diameter of the others of the plurality of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C), wherein an average diameter of the second type of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) satisfies a second predetermined ratio relative to the average diameter of the others of the plurality of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C), and wherein an average diameter of the third type of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) satisfies a third predetermined ratio relative to the average diameter of the others of the plurality of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C), as claimed by claim 7
The showerhead (500; Figure 5A) of claim 7, wherein the first predetermined ratio is 1.3 to 1.6, the second predetermined ratio is 0.8 to 1.0, and the third predetermined ratio is 1.0 to 1.2, as claimed by claim 8
The showerhead (500; Figure 5A) of claim 2, wherein the first type of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) are located in a radially inner portion of the showerhead (500; Figure 5A) and the second type of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) are located in a radially outer portion of the showerhead (500; Figure 5A), as claimed by claim 9
The showerhead (500; Figure 5A) of claim 9, wherein the selected ones of the plurality of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) comprise a third type of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) that have a third diameter and are located in the radially outer portion of the showerhead (500; Figure 5A), as claimed by claim 10
The showerhead (500; Figure 5A) of claim 1, wherein each of the through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) in some of the separate groups have a same diameter and through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) in others of the separate groups have different diameters, as claimed by claim 11
The showerhead (500; Figure 5A) of claim 1, wherein the plurality of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) includes a plurality of groups of the through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C), wherein the plurality of groups of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) includes at least one central group, wherein remaining groups of the plurality of groups are arranged in successive radial regions around the at least one central group, and wherein each of the successive radial regions includes an increase of 6 groups relative to an inwardly adjacent one of the successive radial regions, as claimed by claim 18
The showerhead (500; Figure 5A) of claim 1, wherein the plurality of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) includes a plurality of groups of the through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C), wherein the plurality of groups of through holes (561; Figure 5A - “1st+2nd+4th apertures”; [0076]; 567 - 4th apertures; Figure 5B,5C) includes at least one central group, wherein remaining groups of the plurality of groups are arranged in successive radial regions around the at least one central group, and wherein each of the successive radial regions includes an increase of 8 groups relative to an inwardly adjacent one of the successive radial regions, as claimed by claim 19
Lubomirsky teaches a similar distribution plate (600; Figure 6, 7) including equivalent through holes (620) and injectors (670) in cluster aggregations (Figure 6) with internal and external geometries.
It would have been obvious to one of ordinary skill in the art the time the invention was made for Liang to optimize Liang’s dimensions and distributions for Liang’s through holes and injectors as taught by Lubomirsky.
Motivation for Liang to optimize Liang’s dimensions and distributions for Liang’s through holes and injectors as taught by Lubomirsky is for “preventing byproducts of local plasma operations from flowing upstream” as taught by Lubomirsky ([0070]). Both Lubomirsky’s apparatus and Liang’s apparatus are plasma processing systems. It is well established that changes in apparatus dimensions are within the level of ordinary skill in the art.(Gardner v.  TEC Systems, Inc. , 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),  cert. denied , 469 U.S. 830, 225 USPQ 232 (1984); In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); See MPEP 2144.04)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tan; Tien Fak et al. (US 20170338134 A1) illustrates a showerhead (Figure 5) including varied hole diameters and distributions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716